Citation Nr: 0302739	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Baton 
Rouge, Louisiana


THE ISSUE

Eligibility for Class III or Class VI outpatient dental 
treatment pursuant to 38 C.F.R. §§ 17.161(g) and (j).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 decision of the Baton 
Rouge, Louisiana, Veterans Affairs (VA) Outpatient Clinic.  
The Outpatient Clinic denied entitlement to outpatient dental 
treatment on an adjunct basis.

In April 1998 and June 2002, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

There is competent evidence of record that establishes that 
there is no problem in the veteran's dental area which would 
compromise the veteran's service-connected disability of 
subtotal gastric resection for duodenal ulcer.


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 17.123 (1999) and 
17.161 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 1996 
statement of the case and the June 2002 and December 2002 
supplemental statements of the case.  In the January 1996 
statement of the case, the veteran was specifically informed 
that he did not have a dental condition professionally 
determined to be aggravating a service-connected medical 
condition.  The supplemental statements of the case informed 
him of this as well.  In the January 1996 statement of the 
case and the supplemental statements of the case, the veteran 
was provided with the pertinent regulations that pertained to 
his claim.  It must be noted that the law changed during the 
course of this appeal, and VA has provided the veteran with 
both the prior and the current regulations.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a July 
2001 letter, VA informed the veteran that it must make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, such as medical records, employment 
records, or records from federal agencies.  It asked that the 
veteran provide it with enough information so that it could 
obtain the records from the person or agency that has the 
records.  Moreover, at the March 2002 hearing the veteran and 
his representative indicated an awareness of the evidence 
that would be necessary to establish his claim.

Third, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, VA obtained 
the veteran's service medical records from the National 
Personnel Records Center.  The veteran claimed he had 
received treatment at VA for his dental condition for the 
past 45 years.  VA made numerous attempts to obtain the 
veteran's dental records without success.  For example, 
following the April 1998 Board remand, VA requested that the 
veteran's treatment folder be sent to the RO.  In July 1999, 
VA asked that the veteran's treatment folder be sent.  In 
October 1999, another request was made.  The basis of 
obtaining the records was the veteran's allegation that he 
had received dental treatment at the VA facility.  The Board 
finds that there is no reasonable possibility that such 
assistance would aid in substantiating the claim for two 
reasons.  One, there is a professional opinion of record, 
which provides the necessary information as to the veteran's 
claim for outpatient dental treatment pursuant to 38 C.F.R. 
§ 17.161(g) and (j), which is the basis that the veteran has 
alleged as to why he is entitled to dental treatment.  Thus, 
even if the veteran received prior dental treatment from VA, 
the competent and probative evidence of record does not 
establish a basis for outpatient dental treatment pursuant to 
38 C.F.R. § 17.161(g).  Second, dental treatment provided 
during previous episodes of care does not imply or confer 
future entitlement to care.

In accordance with its duty to assist, the RO had the veteran 
undergo a VA dental examination related to his claim.  As 
this is determinative, there is no further evidence to 
obtain, and any technical deficiency in complying with the 
requirements of the VCAA would be nonprejudicial and harmless 
error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met to the extent possible 
and necessary.

II.  Decision

The Board notes that the veteran's claim of entitlement for 
outpatient dental treatment is based upon two theories of 
entitlement.  He claims that his dental disorder must be 
"kept up" or it will affect his ulcer disorder or that it 
must be provided because it was provided in the past.

A November 1999 Dental and Oral examination shows that the VA 
dentist stated the veteran presented with complaints of minor 
problems with complete upper (pressure areas) and loose lower 
denture (partial).  He stated that x-rays revealed remaining 
mandibular teeth with bone loss but minimum periodontal 
pockets or bleeding.  The dentist stated that there was no 
apparent infection or unusual mobility.  He stated that 
ideally, the veteran needed minor denture adjustment.  His 
impression was that there was no problem in the dental area 
that would "in any way" compromise a medical condition.

A December 1999 review of the November 1999 examination 
findings by the Acting Chief Medical Officer show that he 
made the following conclusion:

Patient is not eligible for Class III 
outpatient dental treatment based on 
current criteria.  He has no acute 
problem or infectious process passed on 
assessment by Dental Service, 
recommendation is for minor denture 
adjustment.  However, the condition is 
not considered to be service-connected or 
adjunct to his current service-connected 
condition.

At the March 2002 hearing before the undersigned Board 
Member, the veteran's representative asserted that the 
veteran could be entitled to benefits under 38 C.F.R. 
§§ 17.161(g) or 17.161(j).  He also stated that the veteran 
had been receiving dental treatment for years through VA and 
that VA had suddenly cut him off with no explanation.

The Board notes that VA laws applicable to service connection 
for dental disorders were revised during the pendency of the 
veteran's appeal.  These changes became effective June 8, 
1999.  See 64 Fed. Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991). 

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The RO has considered the veteran's claim 
under both the old and the new regulations, and thus the 
veteran is not prejudiced by the Board's consideration of 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the veteran to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c)); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability, when in sound 
professional judgment the dental condition is having a direct 
and material detrimental effect upon the associated service-
connected disability (Class III); service-connected dental 
conditions of a veteran having a 100 percent service-
connected disability (Class IV); those veterans participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 (Class 
V); and those veterans scheduled for hospital admission or 
otherwise receiving VA medical care and services under 38 
U.S.C. Chapter 17, when treatment of the dental condition is 
deemed medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment) (Class VI). 

It is neither claimed nor shown that the veteran has a dental 
condition due to service trauma, that he was a prisoner of 
war, or that he has a total compensation rating.  He has 
service connection for gastric resection for duodenal ulcer 
with a protected rating of 60 percent assigned and for right 
ear hearing loss with a noncompensable rating assigned.  
Related categories of eligibility for VA dental treatment are 
inapplicable to his case.  The basis of his current claim is 
primarily Class III treatment, although the veteran's 
representative argued that Class VI treatment might also be 
warranted.

As noted above, eligibility for Class III treatment requires 
a professional medical determination that a current dental 
condition requires treatment because it is aggravating 
(having a direct and material detrimental effect upon) a 
service-connected disability.  The veteran has asserted that 
if his dental condition is not treated properly, it could 
affect his service-connected ulcer disorder. 

Veterans with a service-connected medical condition that is 
being aggravated by a dental condition may receive dental 
care to satisfactorily solve the problem.  This treatment is 
not intended to resolve all dental needs that may be present, 
but only those conditions which are having a direct and 
materially detrimental effect upon the service-connected 
medical condition.  Treatment is limited to the extent 
necessary to relieve the aggravating dental condition.  Each 
time a new application for Class III care is made, a 
professional determination decision by a physician and 
dentist must be made to determine if dental treatment is 
required, and, if so, the extent of that treatment.  As 
stated above, dental treatment provided during previous 
episodes of care does not imply or confer future entitlement 
to care. 

The November 1999 VA dental examination report shows that the 
dentist determined that there was no problem in the veteran's 
dental area that would "in any way" compromise a medical 
condition.  The medical professional who reviewed the dental 
examination determined that the veteran did not warrant Class 
III outpatient dental treatment because he had no dental 
problem or infectious process relating to his mouth that 
could affect the veteran's service-connected disability.  
There is no competent evidence to refute this medical 
opinion.  The veteran has not claimed that he had a current 
problem; rather, his assertion is that if his dental 
condition is not "kept up," it could affect his service-
connected ulcer disorder.  Such assertion does not give rise 
to Class III outpatient dental treatment.  Based upon the 
competent evidence of record, the preponderance of the 
evidence is against a finding of eligibility of Class III 
dental treatment. 

Class III dental treatment requires a medical determination 
of eligibility, and without such medical evidence the 
entitlement to VA dental treatment is not established.  The 
veteran has not presented any evidence that denial of the 
requested treatment would aggravate his service-connected 
disability or that the denial would have a direct and 
material detrimental impact on his service-connected 
disability.

The Board understands that the veteran has asserted that he 
received VA dental treatment on prior occasions and expressed 
frustration as to why such benefits were discontinued.  As 
stated above, the veteran's dental folder could not be 
located; however, the prior authorizations are not binding on 
future decisions for dental treatment.  In this case, a VA 
physician and a VA dentist have made the necessary 
determination that the veteran's circumstances do not justify 
Class III dental treatment.  Accordingly, the veteran's claim 
must be denied.

Additionally, as to the veteran's assertion that he warrants 
Class VI treatment under 38 C.F.R. § 17.161(j), there is no 
basis to grant such claim.  Under that subsection, in order 
for the veteran to qualify for Class VI treatment, there must 
be a medical necessity, wherein the dental condition is 
determined to be "complicating a medical condition currently 
under treatment."  The November 1999 examination report 
shows that the veteran's dental problems were not 
compromising a medical condition "in any way."  Such 
finding would not qualify the veteran for Class VI treatment.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting entitlement to Class III or VI dental treatment.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2002). 




	(CONTINUED ON NEXT PAGE)






ORDER

Eligibility for Class III or Class VI outpatient dental 
treatment pursuant to 38 C.F.R. § 17.161(g) and (j) is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

